Case 2:20-cv-04064-RGK-SK Document 50 Filed 07/30/21 Page 1 of 2 Page ID #:714




   1
       Michael A. Simmrin (238092)
   2   Simmrin Law Group                                         JS-6
       3500 W. Olive Avenue, Suite 300
   3
       Burbank, CA 91505
   4   Tel.: (818) 827-7171
       michael@simmrinlawgroup.com
   5
       Debi F. Chalik, Esq. (Pending Admittance Pro Hac Vice) (Florida Bar No. 179566)
   6   CHALIK & CHALIK, P.A.
       10063 N.W. 1st Court
   7
       Plantation, Florida 33324
   8   Tel.: (954) 476-1000
       Fax: (954) 472-1173
   9
       Debi@Chaliklaw.com
  10   Litigation@Chaliklaw.com
       Attorneys for Plaintiffs
  11

  12

  13                               UNITED STATES DISTRICT COURT
  14                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
  15 BRUCE GRANT and MICHELLE                                       CASE NO.: 2:20-CV-04064-RGK-SK
       GRANT.
  16                                                                PROPOSED ORDER GRANTING
                                                                    JOINT STIPULATION PURSUANT
  17                    Plaintiffs,                                 TO FED.R.CIV.P.41(a(1)(A)(ii) TO
                                                                    DISMISS COMPLAINT
  18
       V.
  19                                                                Judge: Hon. R. Gary Klausner
       PRINCESS CRUISE LINES LTD.                                   Magistrate: Hon. Steve Kim
  20
                        Defendant
  21

  22

  23

  24                                                 PROPOSED ORDER

  25           Based on the foregoing Joint Stipulation and good cause appearing therefore,

  26 this Court Orders as follows:

  27           1. The Complaint shall be dismissed in accordance with Fed.R. Civ. P.

  28                41(a)(1)(A)(ii) with prejudice and without costs to any party.

                                                                1
       Proposed Order Granting Joint Stipulation of Dismissal
Case 2:20-cv-04064-RGK-SK Document 50 Filed 07/30/21 Page 2 of 2 Page ID #:715




   1           2. The Court shall retain jurisdiction to enforce the settlement.
   2

   3           IT IS SO ORDERED.
   4

   5                   July 30
               Dated: _____________________, 2021
   6

   7

   8

   9

  10
                                                  Honorable R. Gary Klausner
                                                  United State District Court Judge
  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28                                                            2

       Proposed Order Granting Joint Stipulation of Dismissal
